NOTICE OF ALLOWABILITY
This action is in response to the AFCP 2.0 received 07/25/2022; wherein claims 3, 5, 10, 14-21, 26 and 30-36 are pending and Allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicants’ arguments in the AFCP 2.0 received 07/25/2022 have been fully considered and are persuasive. 
The 112(b) rejections of claims 4-9 and 13-14 are withdrawn in view of Applicants arguments and amendments.
With regard to the 103 rejections, Applicant’s arguments that the membrane as disclosed in Taniguchi would not necessarily provide a membrane having the claimed properties including the total area of resin parts of specified area sizes as claimed, and the relationships between tensile elongation at break and flux after cleaning as claimed, because such properties are not disclosed directly and cannot be considered necessarily inherent because of the differences in the way the membrane of Taniguchi is formed compared that that of the instant disclosure.
Thus independent Claims 3 and 20 and their dependent claims 5, 10, 14-19, 21, 26 and 30-36 are non-obvious over the prior art and are Allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773